Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 31, 1997, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is based upon matters which are dehors the record and cannot be reviewed on this appeal (see, People v Crisano, 247 AD2d 403). We note that although the defendant raised this issue on a motion to vacate the judgment pursuant to CPL 440.10, he never sought leave to appeal from the denial of the motion (see, CPL 450.15 [1]).
The defendant validly waived his right to challenge the sentence as excessive (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.